                Case 7:19-cv-00021-DC Document 19 Filed 10/10/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
 1                           FOR THE WESTERN DISTRICT OF TEXAS
                                      MIDLAND DIVISION
 2

 3    THOMAS BOWDEN,                                   )
                                                       ) Case No.: 7:19-cv-00021
 4                       Plaintiff,                    )
                                                       ) NOTICE OF SETTLEMENT
 5                        – vs –                       )
                                                       )
 6    CAPITAL ONE BANK (USA), N.A.,                    )
                                                       )
 7                     Defendant.                      )
                                                       )
 8

 9
                                      NOTICE OF SETTLEMENT

10          NOTICE IS HEREBY GIVEN that Plaintiff Thomas Bowden (“Plaintiff”) and

11   Defendant Capital One Bank (USA), N.A., (“Defendant”) have resolved all claims between them

12   in this matter and are in the process of completing the final settlement documents and filing the

13   appropriate dismissal pleadings. Plaintiff respectfully requests sixty (60) days to finalize the
14
     settlement documents and file proper pleadings to close this matter. In view of the case’s
15
     resolution, Plaintiff respectfully requests that the case deadlines be set aside.
16
                                                    RESPECTFULLY SUBMITTED,
17

18
            Dated: October 10, 2019                 By: /s/ Adam T. Hill
19                                                  Adam T. Hill
                                                    The Law Office of Jeffrey Lohman, P.C.
20                                                  4740 Green River Rd., Suite 310
                                                    Corona, CA 92880
21                                                  Tel. (657) 236-3525
                                                    E: AdamH@jlohman.com
22
                                                    Attorney for Plaintiff, THOMAS BOWDEN
23

24

25
                                                     -1-

                                           NOTICE OF SETTLEMENT
               Case 7:19-cv-00021-DC Document 19 Filed 10/10/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE
 1

 2          I HEREBY CERTIFY that on this 10th day of October 2019, I electronically filed the

 3   foregoing NOTICE OF SETTLEMENT with the Clerk of the Court by using the CM/ECF

 4   system, which will automatically give notice to all counsel of record, including counsel for

 5   Defendant.
 6   Kent D. Krabill
     Texas Bar No. 24060115
 7
     kkrabill@lynnllp.com
 8
     LYNN PINKER COX & HURST, LLP
     2100 Ross Avenue, Suite 2700
 9   Dallas, Texas 75201
     Telephone: (214) 981-3800
10   Facsimile: (214) 981-3839

11   Russell G. Herman
     Texas Bar No. 24083169
12   rherman@lynnllp.com
     LYNN PINKER COX & HURST, LLP
13
     2100 Ross Avenue, Suite 2700
14
     Dallas, Texas 75201
     Telephone: (214) 981-3800
15   Facsimile: (214) 981-3839

16

17
                                                By: /s/ Adam T. Hill
18                                              Adam T. Hill
                                                The Law Office of Jeffrey Lohman, P.C.
19
                                                4740 Green River Rd., Suite 310
                                                Corona, CA 92880
20
                                                Tel. (657) 236-3525
21                                              E: AdamH@jlohman.com
                                                Attorney for Plaintiff, THOMAS BOWDEN
22

23

24

25
                                                 -2-

                                        NOTICE OF SETTLEMENT
